t c summary opinion united_states tax_court rayford jay richardson jr petitioner v commissioner of internal revenue respondent docket no 10584-10s filed date rayford jay richardson jr pro_se clint j locke and john w sheffield iii for respondent summary opinion marvel judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code as amended in effect for the relevant period and all rule references are to continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the sole issue for decision is whether petitioner is entitled to the sec_36 first-time_homebuyer credit fthbc for background some of the facts have been stipulated the stipulation of facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in alabama when he filed his petition after graduating from hardy university in approximately with a bachelor’s degree in business management petitioner began working for his family’s car wash business petitioner also began to engage in real_estate transactions in petitioner acquired a lot in timberland estates timberland property from his parents constructed a home on the lot and then sold the property at a profit in petitioner also purchased improved property on springview drive springview drive property and renovated it although petitioner intended to continued the tax_court rules_of_practice and procedure sell the springview drive property and attempted to do so he now uses it as a rental property in date petitioner purchased improved property on highpoint drive highpoint drive property and renovated it although petitioner initially intended to sell the highpoint drive property he retained ownership of the property and at some point he began to rent it petitioner received correspondence at the highpoint drive address during and for and petitioner claimed home mortgage interest deductions for the highpoint drive property for petitioner claimed a homestead_exemption for the highpoint drive property by filing a claim with the revenue commissioner for mobile county alabama on date petitioner purchased an unimproved lot on rue royal in mobile alabama rue royal property petitioner obtained a construction loan and constructed a personal_residence on the property petitioner moved into the residence on the rue royal property on date 2for petitioner reported a deduction for mortgage interest with respect to the highpoint drive property on both schedule a itemized_deductions and schedule e supplemental income and loss on date jerome c olsen a certified_public_accountant submitted petitioner’s form 1040x amended u s individual_income_tax_return for petitioner did not file his form 1040x until after he filed a petition in this court for redetermination of the deficiency respondent determined for petitioner timely filed his form_1040 u s individual_income_tax_return for on his form_1040 petitioner claimed a filing_status of single and listed the rue royal address as his current home petitioner attached to his return a form_5405 first-time_homebuyer credit on which he claimed an dollar_figure fthbc with respect to the rue royal property petitioner’s form_1040 included a schedule e supplemental income and loss on which he reported rents received and expenses with respect to the springview drive and highpoint drive properties petitioner claimed a refund of dollar_figure for 3mr olsen prepared petitioner’s return for mr olsen calculated the amount of petitioner’s fthbc by analyzing petitioner’s salary and the closing statement for the rue royal property in preparing the return mr olsen relied on petitioner’s representation that he was entitled to the credit 4generally a taxpayer is eligible for a maximum fthbc of dollar_figure see sec_36 if the taxpayer uses the filing_status of married_filing_separately the taxpayer is eligible for a maximum fthbc of dollar_figure see sec_36 petitioner testified that he married in date but he submitted to respondent signed affidavits stating that he married in respondent contends that if petitioner is eligible for the fthbc this court should limit the fthbc to dollar_figure because petitioner testified that he married in because we hold that petitioner is not entitled to the fthbc we need not decide this issue 5a taxpayer may claim an fthbc on his tax_return for a principal_residence purchased after date and before date see sec_36 therefore if petitioner is eligible for the fthbc with respect to the rue royal property he may claim the fthbc on his return even though he did not begin occupying the rue royal property until see sec_36 6on an attached schedule a petitioner claimed a home mortgage interest continued on date respondent mailed petitioner a letter requesting additional information to substantiate his claimed fthbc respondent requested that petitioner provide either a copy of the closing contract bearing all parties’ signatures a copy of the document showing property transfer_tax paid upon purchase or an original letter from a government_entity that showed the property address purchase_price and purchase date and seller and buyer names if no single document showed all of the required information respondent directed petitioner to provide a combination of documents respondent also requested a copy of the occupancy permit for petitioner’s newly constructed home petitioner partially complied with respondent’s request by mailing to respondent a copy of the settlement statement with no seller signature a tax information sheet and a copy of the occupancy permit for the rue royal property on date respondent mailed to petitioner a notice_of_deficiency in which respondent determined that he was not entitled to claim any portion of the fthbc continued deduction of dollar_figure mr olsen testified that he erroneously reported on petitioner’s return a home mortgage interest_deduction with respect to the rue royal property discussion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner only if the taxpayer produces credible_evidence to support the deduction or position the taxpayer has complied with the substantiation requirements and the taxpayer has cooperated with the secretary7 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioner does not contend that sec_7491 applies and the record does not permit us to conclude that he satisfied the requirements of sec_7491 accordingly petitioner bears the burden of proving that he properly claimed the fthbc on his return 7the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 ii eligibility for fthbc sec_36 allows a credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies sec_36 when the taxpayer constructs a residence the date of purchase of the residence is the date the taxpayer first occupies such residence sec_36 petitioner is eligible as a first-time_homebuyer if he had no ownership_interest in a principal_residence after date and before date see foster v commissioner t c __ __ slip op pincite date respondent contends that petitioner was not a first-time_homebuyer because he held an ownership_interest in the highpoint drive property and used the highpoint drive property as his principal_residence petitioner does not dispute that he owns the highpoint drive property but he contends that he resided with his parents at their home on brandy run road and that he did not own that property for purposes of the fthbc sec_36 provides that the term principal_residence has the same meaning as in sec_121 whether a taxpayer uses a property as his principal_residence depends upon all the facts and circumstances see sec_1_121-1 income_tax regs ordinarily the taxpayer’s principal_residence is the property the taxpayer uses during most of the year see id sec_1_121-1 income_tax regs provides principal_residence in addition to the taxpayer’s use of the property relevant factors in determining a taxpayer’s principal_residence include but are not limited to-- i the taxpayer’s place of employment ii the principal_place_of_abode of the taxpayer’s family members iii the address listed on the taxpayer’s federal and state tax returns driver’s license automobile registration and voter registration card iv the taxpayer’s mailing address for bills and correspondence v the location of the taxpayer’s banks and vi the location of religious organizations and recreational_clubs with which the taxpayer is affiliated in analyzing whether a taxpayer uses a particular property as his principal_residence we also have considered whether the taxpayer claimed a homestead tax_credit on the property see wickersham v commissioner tcmemo_2011_178 a property’s status as rental property does not prevent this court from finding that the property is the taxpayer’s principal_residence see 63_tc_505 for petitioner claimed a homestead_exemption for the highpoint drive property on petitioner’s assessment record the highpoint drive property is identified as cla sec_3 property under alabama law cla sec_3 property includes a ll agricultural forest and residential property ala code sec a lexisnexi sec_2011 residential property includes r eal property used by the owner thereof exclusively as the owner’s single-family dwelling ala code sec b cla sec_3 property in mobile county also includes a residential property where the owner not only uses the property as the owner’s dwelling but also rents a room or portion of the property to a tenant see howell v malone so 2d ala for and petitioner claimed home mortgage interest deductions for the highpoint drive property petitioner could properly claim a home mortgage interest_deduction if he paid_or_accrued interest on indebtedness with respect to a qualified_residence see sec_163 a qualified_residence is defined as the taxpayer’s principal_residence within the meaning of sec_121 and one other residence that the taxpayer used as a residence during the taxable_year see sec_163 and ii in whitney national bank e trade clearing llc and chase home finance llc mailed information returns8 regarding petitioner’s investment and interest_income and mortgage interest_expense to petitioner at the highpoint drive address in e trade clearing llc scottrade inc and chase home finance llc mailed information returns9 regarding petitioner’s investment_income and mortgage interest_expense to petitioner at the highpoint drive addressdollar_figure petitioner testified that during he resided with his parents at the brandy run road propertydollar_figure petitioner further testified that he did not use the highpoint drive property as his personal residencedollar_figure the record includes copies of 8whitney national bank mailed to petitioner a form_5498 ira contribution information and a form 1099-int interest_income e trade clearing llc mailed to petitioner forms 1099-b proceeds from broker and barter_exchange transactions chase home finance llc mailed to petitioner forms mortgage interest statement 9e trade clearing llc and scottrade inc mailed to petitioner forms b chase home finance llc mailed to petitioner forms 10in addition to the form 1099-b scottrade inc mailed a form_5498 to petitioner at the brandy run road address 11petitioner also testified that he lived in a hotel during most of this time in the absence of corroborating evidence we are not required to accept petitioner’s self-serving testimony see 112_tc_183 to corroborate his testimony petitioner introduced a document titled affidavit signed by rayford j richardson and vicky h richardson stating that he lived with his parents until he married in however the document does not continued petitioner’s form sec_1040 for and both of which list his parents’ home on brandy run road as his home addressdollar_figure petitioner owned the highpoint drive property during he claimed a homestead_exemption and home mortgage interest deductions with respect to the highpoint drive property and he received at least some of his bills and correspondence there petitioner did not introduce any credible_evidence such as testimony from his parents or from the tenant renting the highpoint drive property to prove that he did not live at the highpoint drive property at any time between date and date he also failed to prove what address he listed on continued include any statement that it was signed under penalty of perjury in addition petitioner introduced the testimony of mr olsen that the highpoint drive property was a rental property and that to the best of his knowledge petitioner never resided there when preparing petitioner’s returns however mr olsen did not make any kind of inquiry about petitioner’s personal_residence or review prior-year returns to verify his address during those years 13although petitioner received some correspondence at the brandy run road address this evidence is inconclusive given the fact that he also received correspondence at the highpoint drive address see sec_1_121-1 income_tax regs although petitioner contends that he used the highpoint drive address for privacy reasons we cannot accept his contention that he had a greater expectation of privacy with respect to the highpoint drive property when he testified that he was renting the property to a third party petitioner contends that he used the highpoint drive address to keep financial information private from his parents however in chase home finance llc mailed two forms to him at the brandy run road address his state tax returns driver’s license automobile registration or voter registration card see sec_1_121-1 income_tax regs petitioner has failed to convince us that during and he did not use the highpoint drive property as his principal_residence and that he was living with his parents at their home on brandy run road accordingly we find that petitioner has failed to prove that he was an eligible first-time_homebuyer for purposes of the fthbc we sustain respondent’s determination we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
